Citation Nr: 0909839	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1964 to 
January 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's claim of entitlement to service connection for 
PTSD was denied by a January 2004 rating decision; the 
evidence submitted since January 2004 raises a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for PTSD 
is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
PTSD was denied by a January 2004 rating decision, and the 
Veteran did not appeal.  As such, his claim became final.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's claim was previously denied in part because the 
Veteran had not been diagnosed with PTSD.  However, since his 
previous denial, the Veteran has presented considerable new 
evidence, including a copy of an outpatient treatment record 
from October 2005, which notes that the Veteran was diagnosed 
with PTSD by a VA doctor.  

This evidence had not been of record at the time the 
Veteran's claim was previously denied and it addresses the 
very reason the Veteran's claim was denied.  As such, the new 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim; and, therefore, the Veteran's claim is 
reopened.


ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for PTSD 
is reopened.


REMAND

At a VA outpatient treatment session October 2005, the 
Veteran endorsed several stressors, including witnessing, and 
nearly avoiding, a plane crash that killed a number of people 
including a soldier in front of him; encountering incoming 
fire that killed a soldier near him; and extensive exposure 
to incoming mortar and rocket attacks.

With regard to the alleged plane crash, in December 2005 the 
Veteran reported that while stationed in Vietnam, he 
witnessed a Navy Reconnaissance plane crash onto the runway 
killing 18 people in all, including one soldier who he saw 
get run over by the plane.

At a hearing before the Board, the Veteran clarified that he 
witnessed a plane crash in early 1970, testifying that the 
fuselage of the plane came through the abutment wall and only 
missed him by several feet, but then hit and killed a man 
across the street from him, and caused multiple additional 
casualties.  The Veteran indicated that he remembered it 
being a C-121 Constellation (four-propeller plane), and he 
believed that the crash occurred in either February or March 
1970.  

The Veteran also testified that he was stationed in Da Nang, 
where he reported being under constant mortar fire throughout 
his time in Vietnam.  A review of the Veteran's service 
personnel records shows that he was stationed with the 617th 
Military Airlift Support Squadron.  In a statement that was 
received in March 2008, the Veteran stated that when he first 
arrived in Vietnam in 1969, he recalled coming under rocket 
attacks for a number of nights.

In Pentecost v. Principi, the United States Court of Appeals 
for Veterans Claims (Court) found that corroboration of every 
detail of a stressor, such as the claimant's own personal 
involvement, is not necessary.  See 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The appellant in Pentecost offered independent evidence as to 
the occurrence of a stressful event, submitting his unit log 
and unit records and independent descriptions of rocket 
attacks his unit experienced while he was stationed in Da 
Nang.  The Court determined that the evidence objectively 
corroborated the appellant's claim of having experienced 
rocket attacks, noting that, although the unit records did 
not specifically state that the appellant was present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred strongly 
suggested that he was, in fact, exposed to the attacks.  The 
Court further noted that 38 C.F.R. § 3.304(f) only requires, 
as to stressor corroboration, "credible supporting 
evidence" that the claimed in-service stressor occurred; 
and, as such, a Veteran's unit records can serve as credible 
evidence that rocket attacks, alleged by a Veteran, did in 
fact occur.  See Pentecost, 16 Vet. App. at 129. 

In this case, the Veteran has testified that he experienced 
frequent rocket attacks, including several rocket attacks in 
the first several weeks he was in Vietnam; however, no 
meaningful research appears to have been undertaken to 
corroborate any of the Veteran's reported stressors.  This 
should be done.

While the Veteran has been assessed with PTSD, the diagnosis 
has not been explicitly linked to a verified stressor.  
Nevertheless, under 38 U.S.C.A. § 5103A(d)(2), VA must obtain 
a medical examination or opinion when such is necessary to 
make a decision on a claim.  In this case, because the 
Veteran has a diagnosis of PTSD (although not explicitly 
linked to his claimed stressor), a VA examination is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and request that they:

>	review the Operational Reports-
Lessons Learned (OR-LL), and/or other 
relevant materials, for the 617th 
Military Airlift Support Squadron for 
the period between April 29, 1969 and 
July 29, 1969 for any mention of 
rocket or mortar attacks.
>	conduct any appropriate research to 
confirm whether a Navy C-121 
reconnaissance plane crashed at Da 
Nang Air Base in February or March 
1970. 

2.  If either the rocket/mortar attacks or 
the plane crash are corroborated, schedule 
the Veteran for a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD, and 
inform the examiner which stressor(s) have 
been corroborated.  If the examiner 
concludes that the Veteran has PTSD, the 
examiner should then render an opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the Veteran's PTSD is a 
consequence of a corroborated stressor(s) 
from the Veteran's military service.  Any 
opinion rendered must be supported by a 
complete rationale.

3.  When the development requested has 
been completed, readjudicate the Veteran's 
claim.  If the claim remains denied, 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


